
	
		I
		111th CONGRESS
		1st Session
		H. R. 2774
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make permanent
		  the extension of the duration of Servicemembers’ Group Life Insurance coverage
		  for totally disabled veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Families of Veterans Financial Security
			 Act.
		2.Permanent
			 extension of duration of Servicemembers’ Group Life Insurance coverage for
			 totally disabled veterans
			(a)ExtensionSection 1968(a) of title 38, United States
			 Code, is amended—
				(1)in paragraph
			 (1)(A), by striking clause (ii) and inserting the following new clause
			 (ii):
					
						(ii)The date that is two years after the date
				of separation or release from such active duty or active duty for
				training.
						.
				(2)in paragraph (4),
			 by striking subparagraph (B) and inserting the following new subparagraph
			 (B):
					
						(B)The date that is two years after the date
				of separation or release from such
				assignment.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to a person who is separated or
			 released on or after June 15, 2005.
			
